DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, Sakai et al. (US Patent Application Publication 2017/0127545 A1) teaches: “a connector (FIGS. 1 to 7), comprising: a housing 10; and a plate-like fixing member 60 be mounted on the housing 10, wherein: the housing 10 includes a plurality of insertion receiving portions (64, 65 or 66) and a resin portion 18 located between the plurality of insertion receiving portions (64, 65 or 66), the fixing member 60 includes a board fixing portion 62 to be fixed to a circuit board 90 and a plurality of inserting portions (69 and along 73A,73B) to be respectively inserted into the plurality of insertion receiving portions (64, 65 or 66)”.
However, Sakai fails to provide, teach or suggest: each of the plurality of inserting portions includes projections projecting from respective front and rear side edges thereof and configured to bite into the resin portion.
Claims 3-7 are dependent on claim 1 and are therefore allowable for the same reasons.  

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831